Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks filed on 12/09/2021 have been entered. 
At least independent claims 1, 14, and 19 have been amended .
Claim 5 cancelled.
New claim 21 has been added.
Claims 1-4, and 6-21 currently pending.
Outstanding Objection withdrawn based on at least amendments/remarks received.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-4, and 6-21 are found to be allowable over the prior of records, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, including over those currently cited in the PTOL-892, corresponding to the currently amended or argued claims, which teaches an system which has a processor that is configured by programming instructions on non-transient computer readable media to receive an air traffic command message directed to the aerial vehicle, from an entity other than flight crew on the aerial vehicle. The command message is comprised of one or more tasks for the aerial vehicle to perform. The processor is configured to determine from the command message the one or more tasks for aerial vehicle to perform.  The processor is configured to generate a sequence of actions for each task that aerial vehicle can undertake to accomplish the task. The processor is configured to verify coherence, feasibility, and safety of the actions. The processor is configured to relay an interpretation of the command message to the command message originator.  The processor is configured to preview the verified sequence of actions with flight crew. The processor is configured to issue commands to execute actions at appropriate points during a mission, as illustrated in the currently amended independent claims 1, 14, and 19.


Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
1/25/2022